Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 14  of U.S. Patent No. 10,969,513. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 10, 14  of ‘513 teach all the limitations found in claims 1, 12, 15 of the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 12, and 18, it is unclear what the “calibration performance value” is from the context of the claim language. The claims disclose no information on what the “calibration performance value” is and how it is determined. Therefore, the claim is considered indefinite. 
	Claims 6-7 are rejected for depending on claim 5.
	Claims 13-14 are rejected for depending on claim 12.
	Claims 19-20 are rejected for depending on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham (US 6,115,671).

Regarding claim 1, Fordham teaches a method comprising: 
	generating a temperature-corrected nuclear magnetic resonance (NMR) measurement- derived value corresponding to a target temperature using a correlation model that is based on a difference between the target temperature and a sample temperature [See claim 1, 4, and 10 wherein the models/equations use the difference between room temperature and downhole temperature to determine relaxation parameters. See also rest of reference.]; and 
	determining a formation property based on the temperature-corrected NMR measurement-derived value corresponding to the target temperature [See claim 1, 4, and 10 wherein the models/equations use the difference between room temperature and downhole temperature to determine relaxation parameters. See also rest of reference.].

Regarding claim 2, Fordham further teaches wherein the correlation model comprises a pair of parameters, and wherein a first parameter of the pair of parameters comprises a parameter that varies with temperature [See Equation 8 and how T2 varies with temperature. See also Claim 1 and rest of reference.].

Regarding claim 3, Fordham further teaches wherein a second parameter of the pair of parameters comprises a parameter that is a function of at least one of an NMR relaxation time distribution and a non-time measured formation property [See Equation 8 and how pore size varies with T2. See also Claim 1 and rest of reference.].

Regarding claim 4, Fordham further teaches wherein the non-time measured formation property comprises at least one of a pore throat distribution, a micro porosity cutoff, a macro porosity cutoff, a porosity, a permeability, a pore volume threshold, a pore connectivity threshold, and a pore throat size[Claim 3’s limitation states that the second parameter can vary with either an NMR relaxation time or a non-time measured formation property. Therefore, the claim can still be interpreted as depending on the NMR relaxation time and not the non-time measured formation property. See Equation 8 and how pore size varies with T2. See also Claim 1 and rest of reference.]. 

Regarding claim 5, Fordham further teaches further comprising: 
	acquiring a plurality of calibration NMR relaxation time distribution values at a set of calibration temperatures [See Fig. 6, step 338 wherein relaxation data is determined. See also Col. 7, lines 25-36 and rest of reference.]; 
	based on the plurality of calibration NMR relaxation time distribution values, generating a set of correlation models, wherein each of the set of correlation models comprises a different set of correlation parameters, and wherein each of the set of correlation models comprises a corresponding calibration performance value [See Fig. 6 and Col. 7, lines 25-36, wherein the models are considered the different fits and there is a loop to find the best fit. The fit will have different correlation parameters because the line fit will be different for each iteration and the different line fits will be evaluated to find the best fit. See also rest of reference.]; and -Page 55 of 59-Docket Number: 164.2019-IPM-103092-USO1 
	selecting the correlation model from the set of correlation models based on a comparison of calibration performance values  [See Fig. 6 and Col. 7, lines 25-36, wherein the models are considered the different fits and there is a loop to find the best fit. See also rest of reference.].

Regarding claims 8-12, the same reasons for rejection above for claims 1-5 apply to claims 8-12. Claims 8-12 are merely the apparatus version of method claims 1-5.

Regarding claims 15-18, the same reasons for rejection above for claims 1-3 and 5 apply to claims 15-18. Claims 15-18 are merely the non-transitory machine-readable media version of method claims 1-3 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham, in view of Kwak (US 10,451,571).

Regarding claim 6, Fordham teaches the limitations of claim 5, which this claim depends from.
	Fordham further teaches wherein the correlation model comprises a relationship between the plurality of calibration NMR relaxation time distribution values and the set of calibration temperatures [See Claim 1 and rest of reference.].
	However, Fordham is silent in teaching a linear relationship and a logarithm of the plurality of calibration NMR relaxation time.
	Kwak, which is also in the field of MRI, teaches wherein the correlation model comprises a linear relationship between a logarithm of the plurality of calibration NMR relaxation time distribution values and the set of calibration temperatures [See Fig. 3 and rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Kwak because Fordham teaches the correlation model using surface relaxivity [Fordham – Fig. 6, 352. See also rest of reference.] and Kwak shows that there is a linear relationship between a logarithm of the plurality of surface relaxivity values and the set of calibration temperatures [Kwak – Fig. 3]. 

Regarding claim 13, the same reasons for rejection above for claim 6 apply to claim 13. Claim 13 is merely the apparatus version of method claim 6.

Regarding claim 19, the same reasons for rejection above for claim 6 apply to claim 19. Claim 19 is merely the non-transitory machine-readable media version of method claim 6.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham, in view of Cheng (US 2010/0033176).

Regarding claim 7, Fordham teaches the limitations of claim 5, which this claim depends from.
	Fordham further teaches wherein generating the set of correlation models from the plurality of NMR relaxation time distribution values [See Fig. 6 and 8, wherein best fits are determined. See also rest of reference.].
	However, Fordham is silent in teaching removing outlier data values from the NMR values based on a threshold distribution value.
	Cheng, which is also in the field of NMR, teaches removing outlier data values from the plurality of calibration NMR relaxation time distribution values based on a threshold distribution value [¶0036, wherein outlier values for the correlation models can be discarded. The outlier values of the correlation models correspond to T2 values. Therefore, if correlation model parameters (a-c) are discarded, then NMR relaxation time values are also discarded. There has to be a threshold value as well because then the See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Fordham and Cheng because both Fordham and Cheng teach using fitting algorithms for NMR relaxation times and because Cheng teaches that it is known in the art to discard outlier values when performing fitting [Cheng - ¶0036]. Therefore, it would have been obvious to try removing outlier data values from the plurality of calibration NMR relaxation time distribution values based on a threshold distribution value so that better fitting can be performed and so that the fitting is not skewed because of outlier values. 

Regarding claim 14, the same reasons for rejection above for claim 7 apply to claim 14. Claim 14 is merely the apparatus version of method claim 7.

Regarding claim 20, the same reasons for rejection above for claim 7 apply to claim 20. Claim 20 is merely the non-transitory machine-readable media version of method claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896